PLATO LEARNING, INC.

BOARD OF DIRECTORS

DIRECTORS COMPENSATION PLAN

At the January 18, 2005 Board of Directors Meeting, the Board approved
compensation for outside Directors as follows.

Stock Option Grant and Cash Payment — New Directors Initiation:



  •   15,000 Stock Options Grant @ FMV as of close of business on the date of
election to the Board of Directors to vest immediately.



  •   Prorated Cash payment ($20,000/12 X number of months remaining until the
next Annual Meeting).

Restricted Stock Award, Stock Option Grant & Cash Payment — Continuing Directors
Annual Retainer & Meeting Preparations:



  •   1,000 shares Restricted Stock Award @ FMV as of close of business on the
date of the Annual Meeting to vest immediately with restrictions to lapse the
earlier of five years, retirement or resignation from the Board of Directors
[relates to director year going forward].



  •   10,000 Stock Options Grant @ FMV as of close of business on the date of
the Annual Meeting to vest immediately [relates to director year going forward].



  •   $20,000 to be paid as soon as possible after the date of the Annual
Meeting (except to Non-Employee Chairman of the Board, see below) [relates to
director year going forward].

Cash and Stock Option Grant — for Non-Employee Chairman of the Board:



  •   5,000 Stock Options Grant (in addition to the 10,000 grant as listed
above) @ FMV as of close of business on the date of the Annual Meeting to vest
immediately [relates to director year going forward].



  •   $30,000 to be paid as soon as possible after the date of the Annual
Meeting (in place of the $20,000 as listed above) [relates to director year
going forward].

Stock Option Grant — for Committee Chairs:



  •   1,500 Stock Options Grant @ FMV as of close of business on the date of the
Annual Meeting to vest immediately [relates to director year going forward].

      Cash Payment — for Board and Committee Meeting Attendance:

 
     




  •   $1,500 fee for each Board Meeting attended [relates to director year going
forward].



  •   $1,250 fee to the Committee Chairs (except Audit Committee Chair meeting
fee is $2,000), and $750 fee to Committee Members, for each Committee Meeting
attended by each.         Other —



  •   Chairman of the Board has the option to recommend an additional stock
option grant based on the Company’s performance and achievement of goals.



  •   Chairman of the Board has the option to request a prorated refund of stock
options granted or cash payments made to a Board Member who elects to resign at
a time other than at the Annual Meeting.



  •   All travel and business expenses relating to meeting attendance or to
conduct business on behalf of PLATO Learning are reimbursed.

